1    DAYLE ELIESON
     United States Attorney
     District of Nevada
2    BRANDON C. JAROCH
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    (702) 388-5053 / Fax: (702) 388-5087
     brandon.jaroch@usdoj.gov
5    Counsel for the United States
6
                  UNITED STATES DISTRICT COURT
7                      DISTRICT OF NEVADA
                                           -oOo-
8
     UNITED STATES OF AMERICA,                  Case No.: 2:18-cr-00208-RFB-CWH
9
            Plaintiff,                          Stipulation to Continue Response
10                                              Deadline (Second Request)
     vs.
11
     TIANNA CORDOVA,
12
            Defendant.
13

14
                  IT IS HEREBY STIPULATED AND AGREED, by and between
15
     DAYLE ELIESON, United States Attorney, Brandon C. Jaroch, Assistant United
16
     States Attorney, counsel for the United States of America, and Ryan Norwood,
17
     AFPD, counsel for TIANNA CORDOVA:
18
              THAT THE GOVERNMENT’S DEADLINE TO RESPOND TO
19
     DEFENDANT’S MOTIONS (ECF No.’s 61, 64, 65, 66, 67, and 72), currently
20
     scheduled for November 1 and 2, 2018, be continued until November 16, 2018.
21
           1. Since the last stipulation was granted, the defendant filed an additional
22
     motion to exclude expert testimony. ECF No. 72.
23
1           2. The parties have been diligently discussing the case to potentially limit

2    discovery disputes and other issues related to this matter’s trial posture.

3           3. The parties do not foresee this brief continuance to have an impact on the

4    current trial setting but acknowledge that a stipulation to continue the calendar

5    call and trial would likely be necessary to litigate the number of issues raised in

6    the motions noting that this time would be excluded from the Speedy Trial Clock.

7           4. The parties agree to the continuance.

8           5. The denial of this request for continuance could result in a miscarriage of

9    justice.

10          6. This is the second request to continue the response deadline.

11

12              Dated this the 1st day of November, 2018.

13
                                             Respectfully Submitted,
14
                                             DAYLE ELIESON
15                                           United States Attorney

16
                                             /s/ Brandon C. Jaroch
17                                           BRANDON C. JAROCH
                                             Assistant United States Attorney
18

19                                           /s/ Ryan Norwood
                                             RYAN NORWOOD
20                                           Counsel for TIANNA CORDOVA

21

22

23
                                            2
1                   UNITED STATES DISTRICT COURT
2                        DISTRICT OF NEVADA
                                              -oOo-
3
      UNITED STATES OF AMERICA,                   Case No.: 2:18-cr-00208-RFB-CWH
4
             Plaintiff,                           ORDER
5
      vs.
6
      TIANNA CORDOVA,
7
             Defendant.
8

9
                                        FINDINGS OF FACT
10
            Based on the pending Stipulation of Counsel, and good cause appearing
11
     therefore, the Court finds that:
12
            1.      Since the last stipulation was granted, the defendant filed an
13
     additional motion to exclude expert testimony. ECF No. 72.
14
            2.      The parties have been diligently discussing the case to potentially
15
     limit discovery disputes and other issues related to this matter’s trial posture.
16
            3.      The parties do not foresee this brief continuance to have an impact on
17
     the current trial setting but acknowledge that a stipulation to continue the
18
     calendar call and trial would likely be necessary to litigate the number of issues
19
     raised in the motions noting that this time would be excluded from the Speedy
20
     Trial Clock.
21
            4.      The parties agree to the continuance.
22

23
                                             3
1          5.     The denial of this request for continuance could result in a

2    miscarriage of justice.

3          6.     This is the second request to continue the response deadline.For all of

4    the above-stated reasons, the end of justice would best be served by a continuance

5    of the deadline to respond to the Defendant’s motions.

6                                 CONCLUSIONS OF LAW

7          The ends of justice would be served by granting said continuance since

8    failure to grant said continuance would likely result in a miscarriage of justice and

9    would deny the parties herein sufficient time and opportunity to effectively and

10   thoroughly present their position on the motions, taking into account the exercise

11   of due diligence.

12                                          ORDER

13         IT IS ORDERED that the Government’s deadline to respond to the

14   Defendant’s motions, currently scheduled for November 1 & 2, 2018, is vacated and

15   continued to November 16, 2018.

16

17       Dated: 11/2/18                      ___________________________________
                                             RICHARD F. BOULWARE, II
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23
                                            4
